 

Exhibit 10.1

 

AMENDMENT TO WARRANT AGREEMENT

 

ONCOBIOLOGICS, INC.

 

AND

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, AS WARRANT AGENT

 

THIS AMENDMENT, dated February 6, 2017 (“Amendment”), to the Warrant Agreement,
dated as of May 18, 2016 (the “Warrant Agreement”), by and between
Oncobiologics, Inc., a Delaware corporation (the “Company”), and American Stock
Transfer & Trust Company, LLC, a New York limited liability trust company, as
Warrant Agent (the “Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent entered into that certain Warrant
Agreement relating to, among other things, the issuance of Series A warrants to
purchase shares of the Company’s common stock at an exercise price of $6.60 per
share (the “Series A Warrants”); and

 

WHEREAS, pursuant to Section 8.9 of the Warrant Agreement, the Company and the
Warrant Agent have agreed to amend the Warrant Agreement to extend the period
for exercising the Warrants from February 18, 2017 to February 18, 2018.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
Company and the Warrant Agent agree as follows:

 

1.Amendments.

 

a.Section 3.3.1 of the Warrant Agreement is amended and restated as follows:

 

“3.3.1Series A Warrants. Each Series A Warrant may be exercised, in whole or in
part, at any time during the period commencing on the Detachment Date and ending
at 5:00pm New York City time on February 18, 2018.”

 

b.The first sentence of Section 3.3.3 of the Warrant Agreement is amended and
restated as follows:

 

“For purposes of this Agreement, the term “Expiration Date” means February 18,
2018 with respect to the Series A Warrants and May 18, 2018 with respect to the
Series B Warrants and the term “Exercise Period” means the period during which
the Series A Warrant or Series B Warrant, as the case may be, is exercisable, as
described in subsection 3.1, 3.3.1 or 3.3.2 hereof.”

 

2.Counterparts. This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 



  COMPANY:       Oncobiologics, Inc.         By:  /s/ Pankaj Mohan, Ph.D.    
Name: Pankaj Mohan, Ph.D.     Title: President and Chief Executive Officer      
WARRANT AGENT:       American Stock Transfer & Trust Company, LLC         By:
/s/ Jennifer Donovan     Name: Jennifer Donovan     Title: Senior Vice President
Relationship Management

 

 

 